                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

QUINTON PAUL HANDLON,

            Petitioner,

v.                                   Case No: 2:16-cv-813-FtM-29UAM
                                       Case No. 2:13-CR-145-FTM-29CM
UNITED STATES OF AMERICA,

            Respondent.



                          OPINION AND ORDER

       This matter comes before the Court on petitioner’s Motion

Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

#149) 1 filed on November 4, 2016.   The government filed a Response

to the motion (Cv. Doc. #25) on May 31, 2017.        The petitioner

filed a Response to the government’s Response (Cv. Doc. #27) on

June 15, 2017.     For the reasons set forth below, the motion is

denied.

       Also before the Court are Petitioner’s Motion for a New Trial

Under Rule 33 (Cr. Doc. #163; Cv. Doc. #28), Motion to Request an

Evidence Hearing (Cr. Doc. #166; Cv. Doc. #33), Petitioner’s Motion

to Compel (Cr. Doc. #165; Cv. Doc. #31), and Petitioner’s Motions



1The Court will refer to the docket of the civil habeas case as
“Cv. Doc.”, and will refer to the docket of the underlying criminal
case as “Cr. Doc.”
to Amend/add to Doc. # 1 Ground 4 Brady Claim (Cv. Docs. ## 39-

40).   For the reasons set forth below, the first three motions are

denied, and the final motion is granted to the extent the Court

has considered the Brady claim raised by petitioner as set forth

below.

                                       I.

       On October 16, 2013, a federal grand jury in Fort Myers,

Florida returned a three-count Indictment (Cr. Doc. #1) charging

Quinton Paul Handlon (petitioner or Handlon) with production of

child pornography (Count One), receipt of child pornography (Count

Two), and possession of child pornography (Count Three).                    All

three offenses were alleged to have occurred from approximately

June 25, 2009 through February 2, 2013.         Petitioner was obtained

from state custody on a writ (Cr. Docs. ## 3, 4), and detained in

federal custody without bond pending trial (Cr. Doc. #13).

       The   Federal   Public   Defender’s   Office   filed   a    motion   to

suppress     custodial    statements    made   by     petitioner     to     law

enforcement officers.      (Cr. Doc. #20.)     Law enforcement officers

had obtained a state arrest warrant for petitioner and a federal

search warrant for premises in Tallahassee, Florida.               After the

completion of the search on May 8, 2013, officers recorded a

statement by petitioner.        The motion asserted that petitioner’s




                                   - 2 -
pre-Miranda 1 statement in response to a comment by an officer

should be suppressed.         The government opposed the motion (Cr. Doc.

#27), and an evidentiary hearing was held on January 30, 2014.

(Cr. Docs. ## 32, 35.)        A Report and Recommendation (Cr. Doc. #34)

recommended the motion be denied, and petitioner filed Objections

(Cr. Doc. #37).       On March 12, 2014, the district court overruled

the     objections,        accepted     and     adopted     the    Report       and

Recommendation, and denied the motion to suppress.                     (Cr. Doc.

#38.)

       The   trial    date   was   continued     three    times   on   motion   of

petitioner.      (Cr. Docs. ## 40, 43, 46.)              On July 17, 2014, the

government filed a Notice of Intent to Introduce Evidence as Child

Molestation (Cr. Doc. #50).           On July 28, 2014, petitioner filed a

written Unopposed Motion to Continue Jury Trial (Cr. Doc. #52),

which was granted and the trial set for September 2, 2014.                   (Cr.

Docs. ## 55, 56, 58.)         On August 11, 2014 the government filed an

Amended      Notice   of     Intent    to     Introduce    Evidence    as   Child

Molestation. (Cr. Doc. #57.)

       On August 20, 2014, a federal grand jury in Fort Myers,

Florida returned a three-count Superseding Indictment (Cr. Doc.

#60) charging petitioner with production of child pornography from

about June 25, 2009 through April, 2013 (Count One), coercing and



1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                       - 3 -
enticement of a minor to engage in sexually explicit activity from

about June 25, 2009 through April, 2013 (Count Two), and possession

of child pornography from about June 25, 2009 through about May 8,

2013 (Count Three).       Petitioner pled not guilty to the Superseding

Indictment and filed a motion for a continuance of the trial date.

(Cr. Docs. ## 62, 63.)       The government opposed a continuance (Cr.

Doc. #64), but the district court granted petitioner’s motion.

(Cr. Doc. #65.)

     On    October   2,     2014,   petitioner   filed   a   Response     to

Government’s Amended Notice of Intent to Introduce Evidence (Cr.

Doc. #73) objecting to the admissibility of the evidence set forth

in the government’s Amended Notice.

     On October 9, 2014, after a four-day trial, a jury convicted

petitioner of all three counts in the Superseding Indictment. (Cr.

Doc. #88.)    Thereafter, petitioner’s trial attorneys were allowed

to withdraw, and attorney Allen S. Kaufman was appointed.               (Cr.

Docs. ## 102, 104, 105.)        New counsel’s motion to continue the

sentencing was granted.       (Cr. Doc. ## 108, 113.)

     On June 5, 2015, the undersigned sentenced petitioner to

concurrent sentences of 360 months imprisonment as to Count One,

life imprisonment as to Count Two, and 120 months imprisonment as

to Count Three, followed by concurrent life terms of supervised

release.     Judgment was filed on June 8, 2015.         (Cr. Doc. #129.)




                                    - 4 -
On June 18, 2015, the undersigned filed an Opinion and Order (Cr.

Doc. #137) denying petitioner’s pro se Motion for New Trial.

       Petitioner filed a timely notice of appeal.                 (Cr. Doc. #136.)

Petitioner argued on direct appeal that the trial court erred in

failing to suppress the incriminating pre-Miranda statement and

that his life imprisonment sentence was unreasonable.                      On August

10,    2016,    the    Eleventh    Circuit       Court   of    Appeals      affirmed

petitioner’s convictions and sentences. United States v. Handlon,

667 F. App’x 989 (11th Cir. 2016); Cr. Doc. #147.

       On November 4, 2016, petitioner filed his § 2255 motion (Cr.

Doc. #149.)       The government concedes that the motion is timely

filed (Cv. Doc. #25, pp. 2-3), and the Court agrees.

                                         II.

       The   thrust    of    petitioner’s    §    2255   motion       is    that   the

government framed him for the offenses of conviction, vindictively

prosecuted      him,   and   withheld   exculpatory      evidence,         while   his

attorneys provided ineffective assistance of counsel by conspiring

with   the     government    and   helping   to     cover     up   the     government

misconduct.      Because the record establishes the contrary, and none

of the issues have legal merit, the § 2255 motion is denied.

       A. Summary of Record Facts

       A “district court cannot grant relief in a § 2255 proceeding

unless the movant meets his burden of showing that he is entitled

to relief.”      In re Moore, 830 F.3d 1268, 1273 (11th Cir. 2016).



                                     - 5 -
After a conviction, the Court “views the evidence in the light

most favorable to the government, with all reasonable inferences

and credibility choices made in the government's favor.”     United

States v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004)(citation

omitted).

     The Court adopts the Statement of Facts set forth in the

government’s Response in Opposition as an accurate summary of the

credible evidence:

            For about five years, Handlon sexually abused
            his underage niece, M.S., who was almost 30
            years his junior. Doc. 116 at 36, 38, 51–52.
            When she was just 10 or 11, he put his finger
            in her vagina, had her put her mouth on his
            penis, and attempted multiple times to press
            his penis into her vagina, but she resisted
            because it hurt. Doc. 116 at 51–52. Handlon
            used his phone and video camera to take
            sexually explicit photographs and videos of
            M.S. Doc. 116 at 52–55, 78; Gov’t Exs. 40–42,
            53, 54, 62, 63. He took the earliest set of
            these pictures in June 2009, when he took M.S.
            and her brother to Disney World. Doc. 116 at
            54– 55; Doc. 117 at 189; Gov’t Exs. 40–44.
            There, he took the naked pictures of M.S in a
            hotel room, when she was just 11 years old.

            Handlon later took pictures of his penis
            touching M.S.’s vagina (Gov’t Exs. 53, 54) and
            filmed videos of his sexual activity with her
            (Gov’t Exs. 62, 62A, 63, 63A); Doc. 116 at 68–
            69, 77–82, 86. In one of these videos, Handlon
            told M.S. several times, “Pull the panties off
            and slide on top,” but M.S. first said, “I
            don’t want to,” and then repeated, “It’s not
            going to work.” Gov’t Ex. 62, 62A. Handlon
            demanded that M.S. send him sexually explicit
            photographs in return for giving her a ride,
            money, or food. Doc. 116 at 49–50, 53, 60. He
            bought her alcohol and marijuana, Doc. 116 at



                                - 6 -
49–50, and tried to persuade her that what he
was doing to her was okay by showing her a
video entitled “Uncle and Niece” that depicted
an old man having sex with a little girl, id.
at 77–78. He allowed her to use his cell phone
and his computer, then threatened to take them
back if she did not repay him with sexually
explicit photographs or sexual favors. Doc.
116 at 40, 49, 60–61, 63; Gov’t Ex. 7
(Gmail_00129–30). She used his phone to take
sexually explicit photographs and videos of
herself, and either emailed them to him, or he
uploaded the pictures onto his computer after
she returned the cell phone. Doc. 116 at 65–
66, 89. He also requested that M.S. send him
videos. Doc. 116 at 86–87; Gov’t Ex. 7
(Handlon_Extraction_00231).

Handlon purchased a “butt-plug” sex toy and
gave it to M.S. Doc. 116 at 58–59. He told her
to use it in her anus and vagina and to take
pictures of herself using it. Doc. 116 at 59,
64. In 2012, after Handlon demanded naked
pictures of M.S. and her friends, M.S. sent
him a picture of her chest, and he responded
by email, “[P]icture came through but really
just a breast shoot? I was hop[ing] for a
little toy in the kitty action?” Doc. 116 at
64; Gov’t Ex. 7 (Gmail_00129). “Kitty” was the
word he used to refer to her vagina, so she
knew that he wanted a picture of her putting
the anal plug in her vagina. Doc. 116 at 64–
65. She eventually used his phone to take the
pictures that he wanted. Doc. 116 at 59–60,
69–70.

In April 2013, when M.S. was 15, she asked her
friend B.T. (also 15) to log into her email
account to retrieve her Facebook password.
Doc. 116 at 20, 23–24, 36, 95. When B.T. logged
in, she saw Gmail emails from Handlon to M.S.
demanding sexually explicit pictures of M.S.
and their friend R., talking about sexual
activity with R. in the back of a car, and
discussing his plans to make a pornographic
web site about M.S. Doc. 116 at 25–26, 28. She
also saw an email demanding a picture of



                    - 7 -
M.S.’s little sister’s “kitty.” Doc. 116 at
25. M.S.’s friend knew that M.S. and her
kindergarten-aged sister did not have a cat;
from the context of the email, she understood
the word “kitty” to mean vagina. Doc. 116 at
22, 25. B.T. told her mother, who in turn
alerted the police. Doc. 116 at 31.

Officers took pictures of B.T.’s computer
screen   with   the   emails   that   she   had
discovered. Doc. 116 at 26–27, 31; Gov’t Ex.
6. In one of those emails, which Handlon had
sent to M.S. less than a week before, he wrote,
“So where is my dirty girl with all her dirty
pictures she keeps telling me she will send
have you abandon me?” Gov’t Ex. 6 at 1; Doc.
116 at 28. He asked when she would be “ready
for a few weeks away from home to cum up here
and play” with him: “I really really really
need to try out your tight ass at least 1 time.
If [R.] can do it I am know you can.” Id. In
that same email, Handlon had asked if M.S. had
made up with R., adding, “Maybe while I am
back there next month the 3 of us can take a
little road trip you drive she and I fuck in
the back seat.. Sound good. I hope she likes
to moan..” Gov’t Ex. 6 at 1.

In another email in late March 2013, he
described his plan to start an adult web site:
“We can do it as a Day in the life of [M.S.],
We can make videos and pictures. We can build
the site around you, As we build it and make
money we can add more and more girls till we
have a booming business.” Gov’t Ex. 6 at 3;
see also Doc. 116 at 94–95.

With M.S.’s permission, authorities took over
her email account and continued to correspond
with Handlon for about a week and a half before
arresting him on May 8, 2013. Doc. 35 at 8–
10, 15–16; Doc. 117 at 169–70. During this
time, they confirmed through surveillance that
Handlon was using this account, verifying that
his actual movements matched the emails he was
sending about when he was leaving work and
arriving home. Doc. 117 at 170–73. Agents also
obtained   records   from   internet    service


                    - 8 -
           providers to confirm that Handlon’s emails
           were being sent from his home and his office
           in Tallahassee. Doc. 117 at 172–73. Agents
           also learned that the zorrii@yahoo.com email
           address that Handlon had used to correspond
           with M.S. had been established in Handlon’s
           name in 2002 using his parents’ address. Gov’t
           Ex. 4; Doc. 117 at 167–69.

           During a search of Handlon’s home, an agent
           explained that for the week and a half
           preceding Handlon’s arrest, Handlon’s emails
           to his niece had actually been going to an
           undercover agent. Doc. 35 at 5-7, 9–10, 15;
           Doc. 117 at 183. Handlon remarked that he had
           known it had not been his niece because she
           had sounded different. Doc. 35 at 9, 15; Doc.
           117 at 183. Officers found pornographic photos
           of M.S., categorized by body part, as well as
           pornographic videos of M.S, in Handlon’s
           apartment on various types of electronic
           storage devices. Doc. 117 at 200-204.

(Cv. Doc. #25, pp. 3-6)(footnotes omitted).   Additional facts will

be set forth below as appropriate.

     B. Analysis of Petitioner’s Claims

     Petitioner raises four numbered claims in his § 2255 motion.

Because the claims of a pro se petitioner must be liberally

construed, the Court also addresses other claims which are embedded

in the §2255 motion.

     (1)   Ground One: Fourth Amendment Violation

     Petitioner asserts that when police officers responded on

April 14, 2013, they were shown what was purported to be sexually

explicit emails between petitioner and M.S.   Because he could not

print them, the officer took pictures of the items.     Petitioner




                               - 9 -
asserts these photographs establish that the items were texts from

a Facebook account, not emails.                    On April 16, 2013, officers

accessed M.S.’s Gmail account and retrieved a number of emails

which    had    been      written    between      October   2012    and   March     2013.

Beginning April 23, 2013, law enforcement officers took over M.S.’s

Gmail account pretending to be M.S., and engaged in communication

with     petitioner’s            Yahoo    account       during     what      petitioner

characterizes as “a unlawful electronic mail sting.”                         (Cv. Doc.

#1-1, p. 11.)          “What made it unlawful was a violation of my 4th

Amendment Right, they had no probable cause to target me in the

first place.”          (Id.)        The lack of probable cause, petitioner

asserts, is premised on a variety of factors, including misconduct

and/or incompetence by the officers, a conspiracy between the

officers and the victim and others, and the failure of officers to

make a legitimate connection to him or his email account.                            (See

Cv. Doc. #1, p. 4; Cv. Doc. #1-1, p. 1-2, 8-12; Cv. Doc. #27, pp.

4-5.)

        (a)    Procedural Default

        The government first asserts that this issue is procedurally

defaulted because the Fourth Amendment issue was not raised on

direct appeal and there is no exception which excuses the failure

to do so.       (Cv. Doc. #25, pp. 7-10.)               The Court agrees that the

Fourth Amendment issue was available at the time of the direct

appeal,       that   it    was    not    raised    on   direct     appeal,    and   that



                                          - 10 -
petitioner has established neither cause nor prejudice for failing

to do so, nor a miscarriage of justice or actual innocence.

Further, petitioner has failed to establish ineffective assistance

of counsel for failing to assert meritless Fourth Amendment issues.

The Court finds that the issue is procedurally barred, but will

discuss the merits in the alternative.

     (b)    Merits of Fourth Amendment Claim

     The Fourth Amendment to the Constitution provides, “The right

of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be

violated, and no Warrants shall issue, but upon probable cause

....” U.S. Const. amend. IV.   Additionally,

           [i]n order for Fourth Amendment protections to
           apply, the person invoking the protection must
           have an objectively reasonable expectation of
           privacy in the place searched or item seized.
           To establish a reasonable expectation of
           privacy, the person must show (1) that he
           manifested a subjective expectation of privacy
           in the item searched or seized, and (2) a
           willingness by society to recognize that
           expectation as legitimate.

Rehberg v. Paulk, 611 F.3d 828, 842 (11th Cir. 2010), aff'd, 566

U.S. 356 (2012)(citations omitted).      Applying these principles,

it is clear petitioner’s Fourth Amendment rights were not violated

in this case.

     Officers do not need probable cause to focus an investigation

on a particular individual, since merely focusing on an individual




                               - 11 -
is neither a search nor a seizure.           In any event, whether the

photographed documents were emails or texts, the information given

to   the   officers   was   ample    to   establish   probable   cause   to

investigate and arrest petitioner.

            To determine whether an officer had probable
            cause for an arrest, we examine the events
            leading up to the arrest, and then decide
            whether these historical facts, viewed from
            the standpoint of an objectively reasonable
            police officer, amount to probable cause.
            Because    probable    cause    deals    with
            probabilities and depends on the totality of
            the circumstances, it is a fluid concept that
            is not readily, or even usefully, reduced to
            a neat set of legal rules, [i]t requires only
            a probability or substantial chance of
            criminal activity, not an actual showing of
            such activity. Probable cause is not a high
            bar.

District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018)(citations

and punctuation omitted).     Law enforcement officers are permitted

to rely on information obtained from victims and citizens to

establish probable cause.

            It is well established that police officers
            may generally rely on eyewitness accounts and
            victim statements to establish probable cause.
            See Rankin v. Evans, 133 F.3d 1425, 1441 (11th
            Cir. 1998) (“[A]n officer is entitled to rely
            on a victim’s criminal complaint as support
            for probable cause.”). See also Myers v.
            Bowman, 713 F.3d 1319, 1323, 1326–27 (11th
            Cir. 2013) (finding a theft victim’s complaint
            sufficient to establish probable cause);
            Jordan v. Mosley, 487 F.3d 1350, 1353, 1355
            (11th Cir. 2007) (eyewitness statements led an
            objectively reasonable officer to believe the
            plaintiff committed a crime); L.S.T., Inc. v.
            Crow, 49 F.3d 679, 684–85 (11th Cir. 1995)



                                    - 12 -
            (finding probable cause based on the “victim’s
            complaint and his identification” with other
            eyewitnesses statements).

Bright v. Thomas, 754 F. App’x 783, 787 (11th Cir. 2018).

     Additionally, petitioner had no reasonable expectation of

privacy in the emails/texts after they were sent to M.S., and no

Fourth Amendment right of his was implicated when the items were

shown to law enforcement officers.

            The Supreme Court “consistently has held that
            a person has no legitimate expectation of
            privacy in information he voluntarily turns
            over to third parties.” Smith v. Maryland, 442
            U.S. 735, 743–44, 99 S. Ct. 2577, 2582, 61 L.
            Ed. 2d 220 (1979). “[T]he Fourth Amendment
            does not prohibit the obtaining of information
            revealed to a third party and conveyed by him
            to Government authorities, even if the
            information is revealed on the assumption that
            it will be used only for a limited purpose and
            the confidence placed in the third party will
            not be betrayed.” United States v. Miller, 425
            U.S. 435, 443, 96 S. Ct. 1619, 1624, 48 L. Ed.
            2d 71 (1976).

Rehberg, 611 F.3d at 842–43.

     Even if petitioner had an expectation of privacy in the

contents of M.S.’s account, M.S.’s consent renders the police

access    and     copying    lawful.     “One     exception      [to   the   warrant

requirement] is that a warrantless search is lawful when a person

with actual or apparent authority voluntarily consents to law

enforcement       officers    conducting      a   search.”    United    States   v.

Thomas,     818    F.3d     1230,   1239–40       (11th   Cir.    2016)(citations

omitted).         But   petitioner     had   no    reasonable     expectation    of



                                       - 13 -
privacy, and hence no Fourth Amendment rights, in the contents of

M.S.’s     stored    emails.       As    noted    above,     the   Supreme        Court

“consistently has held that a person has no legitimate expectation

of privacy in information he voluntarily turns over to third

parties.”     Smith, 442 U.S. 735, 743–44.

      On April 23, 2013, officers took over M.S.’s email account

and continued to correspond with the person M.S. had said was

petitioner. Petitioner’s communications by email to a person he

believed was M.S., but who was in fact a law enforcement officer,

do   not   implicate     the   Fourth     Amendment.         Petitioner      had    no

reasonable expectation of privacy in what he disclosed to another.

Smith, 442 U.S. 735, 743–44.            In any event, petitioner repeatedly

asserts he did not send the emails (“the evidence show Petitioner

could not have sent the emails and any such claim would be false

or misleading.” Cv. Doc. #27, p. 1; “I could not have been the

sender of either the Facebook Text Messages or the emails found in

the Gmail account.” Id., p. 4; “As I have said I didn’t write them

emails”     Id.,    p.   7).    Therefore,        petitioner       would    have     no

reasonable expectation of privacy in the communications which he

asserts were between two other people, even though the evidence

was introduced against him.         Rakas v. Illinois, 439 U.S. 128, 133-

34 (1978); Alderman v. United States, 394 U.S. 165, 174 (1969).

      Because       petitioner’s    Fourth       Amendment    rights       were     not

violated, Ground One is denied on the merits even if it is not



                                        - 14 -
procedurally defaulted.

      (2)    Ground Two: Bad Faith Destruction of Email Evidence

      Petitioner argues that there was a bad faith destruction of

relevant Gmail evidence.       Petitioner asserts that on April 16,

2013, police collected the user name and password to M.S.’s Gmail

account and informed her that the police would be reading the

contents to build a case.          Petitioner asserts that “the Gmail

user” deleted emails sometime between April 16 and 17, 2013, and

police had made no effort to secure the account or recover the

deleted Gmail evidence.      Petitioner also argues that when police

made copies of the stored emails they copied only the body page

and not the index page, where the original sender’s IP address can

be found.    With the IP address, petitioner asserts, he could prove

he   never   sent   the   emails   and   who   really   sent   the   emails.

Petitioner also asserts the Florida “best evidence” rule applies,

and that he has an alibi for the time one of the emails was sent.

(See Cv. Doc. #1, pp. 5-6; Cv. Doc. #1-1, pp. 1, 9-10; Cv. Doc.

#27, pp. 5-6.)

      (a)    Procedural Default

      The government first asserts that this issue is procedurally

defaulted because the improper destruction of email evidence issue

was not raised on direct appeal and there is no exception which

excuses the failure to do so.        (Cv. Doc. #25, pp. 7-10.)           The

Court agrees that this issue was available at the time of the



                                   - 15 -
direct appeal, that it was not raised on direct appeal, and that

petitioner has established neither cause nor prejudice, nor a

miscarriage of justice or actual innocence.        Further, petitioner

has failed to establish ineffective assistance of counsel for

failing to assert this issue.      The Court finds that the issue is

procedurally    barred,   but   will   discuss   the      merits   in   the

alternative.

     (b)   Merits of Bad Faith Destruction of Evidence Claim

     In criminal cases, courts have developed law regarding a

defendant's    “constitutionally   guaranteed    access    to   evidence.”

Arizona v. Youngblood, 488 U.S. 51, 55 (1988) (quotation omitted).

Destruction of, or failure to preserve, relevant evidence by law

enforcement officers may violate due process.          Whether there was

a due process violation as a result of the government's destruction

of evidence or failure to preserve evidence is a mixed question of

law and fact. United States v. Revolorio-Ramo, 468 F.3d 771, 774

(11th Cir. 2006).    As the Eleventh Circuit has summarized:

           To establish that the destruction of evidence
           constitutes a violation of due process, [a]
           defendant must show that the evidence was
           likely to significantly contribute to his
           defense.   This means that the evidence must
           both possess an exculpatory value that was
           apparent before the evidence was destroyed,
           and be of such a nature that the defendant
           would be unable to obtain comparable evidence
           by other reasonably available means.      The
           defendant must also demonstrate that the
           government acted in bad faith.




                                - 16 -
United States v. Wilchcombe, 838 F.3d 1179, 1191–92 (11th Cir.

2016)(internal citation and punctuation omitted); see also United

States v. Hernandez, 864 F.3d 1292, 1306–07 (11th Cir. 2017).

     Destruction of evidence by a private person, like a search by

a private person, does not implicate the government unless the

person acts as an instrument or agent of the government. United

States v. Ford, 765 F.2d 1088, 1090 (11th Cir. 1985).              To determine

whether a private person is an agent of the government, the Court

looks to: (1) whether the government knew of and acquiesced in the

conduct, and (2) whether the private actor's purpose was to assist

law enforcement efforts rather than to further his or her own ends.

United    States     v.    Steiger,   318    F.3d   1039,   1045   (11th   Cir.

2003)(citations omitted).

     Petitioner alleges that on April 16, 2013, Detectives Joseph

Sousa and Keven T. Connolly accessed M.S.’s Gmail account and

printed the body of more than 300 emails between petitioner and

M.S. from October 2012 to March 2013.            (Cv. Doc. #1-1, p. 1.)     On

April 17, 2013, petitioner alleges that the officers again accessed

this Gmail account and found that all the emails had been deleted.

(Id.,    p.   10.)        The   government   concedes   that   “[d]uring    the

investigation,       law-enforcement         authorities    discovered     that

somebody had deleted emails from M.S.’s email account and had not

preserved or collected the IP addresses associated with the emails.




                                      - 17 -
. . .”   (Cv. Doc. #25, p. 13.)         Nonetheless, the government asserts

that petitioner is not entitled to relief, and the Court agrees.

     At trial, M.S. testified that she deleted the emails she sent

to petitioner after they were sent because they were “not something

I want to see.”     (Cr. Doc. #116, p. 61.)         Margaret Fox, a computer

forensic    examiner      with   the   Federal    Bureau    of   Investigation,

testified    that   the    desktop     computer   seized    from   petitioner’s

residence was damaged in transit to the FBI’s Tampa office.               (Cr.

Doc. #117, p. 190.)        The hard drive inside the computer tower was

sent to an FBI laboratory to attempt a repair, twice, but the FBI

computer laboratory was unable to repair it.               (Cr. Doc. #117, pp.

190, 214.)     Ms. Fox explained the FBI process for handling and

examining electronic devices in detail, including the devices

involved in this case, and the contents found on the devices.

(Cr. Doc. #116, pp. 153-94; Doc. #117, pp. 6-161.)                 There is no

showing that any content was destroyed by police or someone acting

as a police agent, as petitioner asserts.            Additionally, there is

no evidence to show the existence of bad faith by any officer or

any agent of the government either in deletion of emails or failure

to copy an entire document.

     Petitioner also relies on the Florida “Best Evidence” rule

(Fla. Stat. § 90.952) (Cv. Doc. #1-1, p. 10), but this reliance is

misplaced.    A Florida rule of evidence is not applicable to the

investigative stage of state criminal matters, or to a federal



                                       - 18 -
criminal prosecution.      Petitioner’s reliance on the federal “Best

Evidence”   rule    is   likewise    misplaced.     The   Federal   Rules   of

Evidence control the admissibility of documents at trial, and in

the absence of bad faith would not preclude the admission of

exhibits.     United States v. Lanzon, 639 F.3d 1293, 1301-02 (11th

Cir. 2011).

       Petitioner suggests that after assuming control of M.S.’s

email, the officers manipulated his account and were communicating

with    someone    other   than     himself.      The   evidence    at   trial

established       otherwise,      and    petitioner’s      speculation      is

insufficient.      Agent Tissot testified at trial that during this

time officers confirmed through surveillance that petitioner was

using the email account, and verified that petitioner’s actual

movements matched the emails he was sending about his movements.

(Cr. Doc. #117, pp. 170–173.)           Agents also obtained records from

internet service providers to confirm that petitioner’s emails

were being sent from his home and his office in Tallahassee. (Id.,

pp. 172–173.)      Agents also learned that the email address that

petitioner had used to correspond with M.S. had been established

in his name in 2002 using his parents’ address. (Gov’t Ex. 4; Cr.

Doc. #117, pp. 167–169.)            Upon executing the search warrant,

agents told petitioner that for several weeks he had actually been

emailing an undercover agent, not M.S., and petitioner responded

“that he knew he wasn’t e-mailing [M.S.], because she wouldn’t



                                     - 19 -
talk like that.”    (Cr. Doc. #117, pp. 183-184.)         This, along with

much of the forensic evidence obtained by Ms. Fox, confirmed that

petitioner was using the Zorrii@yahoo.com address.

     M.S. testified to the content of a February 14, 2013 email

written to her by petitioner using the Zorrii address.             (Cr. Doc.

#116, pp. 87-88.)     Petitioner asserts that he has an alibi for

that email since he was driving his sister Deborah Handlon to

school   several   days   a   week,   including   the   Thursday   night   in

question around 7:20 p.m. (Cv. Doc. #1-1, p. 10.)             Petitioner’s

self-serving affidavit asserting an alibi for the time of one email

is insufficient to establish intentional bad faith by any officer

or an alibi for any of the charged offenses.            As the government

notes (Cv. Doc. #25, p. 14), even without this email, there is

ample evidence supporting the jury’s verdicts.          Because petitioner

has failed to establish intentional misconduct or bad faith by any

law enforcement officer or government agent, he has suffered no

due process violation.        Ground Two of petitioner’s § 2255 motion

is denied.

     (3)   Ground Three:      Ineffective Assistance of Counsel

     Petitioner asserts that trial counsel and appellate counsel

were ineffective because they refused to raise certain issues or

investigate certain matters, and effectively aided the government

and were parties to a conspiracy to commit fraud upon the Court.

Petitioner asserts at various places in his documents that he was



                                   - 20 -
the victim of an extensive conspiracy to wrongfully prosecute him.

Petitioner asserts the conspiracy included the police, the victim,

friends and family of the victim, prosecutors, and his defense

attorneys.    Petitioner   also   asserts   that   Assistant   Public

Defenders James Lappan and Martin DerOvanesian helped to coverup

this conspiracy by performing well below Sixth Amendment standards

in multiple ways.   (Cv. Doc. #1-1, pp. 2-3.)

     Read liberally, petitioner alleges that his trial counsel

and/or appellate counsel provided ineffective assistance by:      (1)

not collecting deleted Gmail emails; (2) not investigating and

presenting physical evidence to show that the photographs taken by

the deputy were taken hours before being called out; (3) failing

to show that the items photographed were not emails but were

Facebook text messages; (4) refusing to investigate an alibi for

the February 14, 2013 7:20 p.m. email; (5) withholding FBI sting

emails of April 23, 2013 which show the FBI changed the name of

petitioner’s Zorrii account to QH; (6) lied to petitioner by saying

there was no reason to seek deleted emails because the email

service provider no longer post the IP address on them; (7) failing

to investigate a claim by the FBI that the root hard drive was

damaged by the FBI while in transport to the Tampa office; (8)

failing to pursue where missing hard drives found post-trial were

for the 18 months before being found by the government’s computer

expert Ms. Margaret Fox, and failing to look for a MS Word document



                              - 21 -
with the 5 IPs he found connected to his computer, which showed

hacking; (9) refusing to investigate petitioner’s claim the Master

Record File could be edited to make a file disappear and his

computer was being hacked; (10) failure to assert a claim for

prosecutorial        vindictiveness     by   charging     Handlon      with   a    more

severe offense in the superseding indictment and failing to include

all offenses charged in the original indictment in the superseding

indictment;     (11)    failing   to    consider    use    of    a   photograph     of

petitioner’s penis to establish that his penis was significantly

larger than the one depicted in the government exhibits.                           (Cv.

Doc. #1, pp. 4, 6, 7; Cv. Doc. #1-1, pp. 2-3, 6, 12.)

     (a)      Legal Standards

     The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.                    To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness and

(2) prejudice resulted because there is a reasonable probability

that,   but    for    the   deficient    performance,      the       result   of    the

proceeding would have been different.              See Hinton v. Alabama, 571

U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366

(2010)).      “Because a petitioner's failure to show either deficient

performance or prejudice is fatal to a Strickland claim, a court



                                       - 22 -
need not address both Strickland prongs if the petitioner fails to

satisfy either of them.”       Kokal v. Sec'y, Dep't of Corr., 623 F.3d

1331, 1344 (11th Cir. 2010) (citations omitted).

      The   proper   measure    of    attorney      performance    is    “simply

reasonableness under prevailing professional norms” considering

all   the   circumstances.      Hinton,       571   U.S.   at   273     (internal

quotations and citations omitted).            “A fair assessment of attorney

performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances

of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”            Strickland, 466 U.S. at 689;

see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

courts must look to the facts at the time of counsel’s conduct).

This judicial scrutiny is highly deferential, and the Court adheres

to a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.               See Strickland,

466 U.S. at 689-90.

      To be objectively unreasonable, the performance must be such

that no competent counsel would have taken the action.                  See Rose

v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); see also Hall v.

Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010).               Additionally, an

attorney is not ineffective for failing to raise or preserve a

meritless issue.     See United States v. Winfield, 960 F.2d 970, 974

(11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10



                                     - 23 -
(11th Cir. 1989).

      The same deficient performance and prejudice standards apply

to appellate counsel.         See Smith v. Robbins, 528 U.S. 259, 285-86

(2000); see also Roe, 528 U.S. at 476-77.                       If the Court finds

there has been deficient performance, it must examine the merits

of the claim omitted on appeal.              If the omitted claim would have

had   a   reasonable      probability      of   success    on    appeal,     then   the

deficient performance resulted in prejudice.                 See Joiner v. United

States, 103 F.3d 961, 963 (11th Cir. 1997).                        Counsel is not

deficient for failing to raise non-meritorious claims on direct

appeal.     See Diaz v. Sec=y for the Dep=t of Corr., 402 F.3d 1136,

1144-45 (11th Cir. 2005).

      (b)    Merits of Ineffective Assistance Claims

                (1)   Conspiracy-Related Claims

      Most of petitioner’s claims of ineffective assistance of

counsel     are    founded   on    the     purported      existence    of    a     broad

conspiracy which eventually included his attorneys.                        Petitioner

argues that his attorneys not only failed to expose and thwart the

conspiracy, but ultimately became part of the conspiracy.                           The

record establishes otherwise.

      Petitioner asserts that the conspiracy against him began on

April     14,     2013,   when    Deputy    Davoli     was      dispatched    to    Ms.

Thibeault’s residence in response to the pictures of M.S. found on

her computer.         Petitioner asserts that shortly after his arrival



                                      - 24 -
Deputy Davoli entered into a conspiracy to create a false and

misleading police report alleging a capital criminal sex offense

against petitioner.        Petitioner asserts that the time recorded

on Deputy Davoli’s digital camera when he took the photographs of

the computer screen was April 14, 2013 at 7:04 p.m., but that

Deputy Davoli was not dispatched to the house until April 15, 2013

at 12:43 a.m., hence there must be a conspiracy.         (Cv. Doc. #1-1,

p. 9.)

     Petitioner asserts that what Deputy Davoli observed on the

computer screen were Facebook text messages, not emails.               (Id.)

Deputy Davoli could not risk printing the screens, petitioner

asserts,   because   the   printed   copy   would   establish   they    were

Facebook text messages, not emails.           (Id. at 9.)       Petitioner

asserts the Deputy must have been friends of Thibeault because he

was at the residence at 7 p.m., and knowingly made a false police

report as to the time he took the photographs so as to “boost his

job performance by such a high profile case.”         (Id.)

     Petitioner asserts that the conspiracy continued on April 16,

2013, when Detectives Sousa and Connolly accessed M.S.’s Gmail

account, printed the body of more than 300 emails, and then

discovered on April 17, 2013, that all the emails had been deleted.

Petitioner   asserts   the   officers   willfully    ignored    the   common

police policy of collecting the Index Page, which contained the

original sender’s IP address, and then allowed the emails to be



                                 - 25 -
destroyed.    These documents would have shown that petitioner was

not the sender of the emails.      (Cv. Doc. #1-1, pp. 9-10.)

     The conspiracy continued, petitioner asserts, when on April

22, 2013, FBI Task Force Agents Jodie Page and Judy A. Payne used

their computer skills to change a Gmail address contact connected

to his Zorrii Yahoo email address from Paul to QH to create a known

false link between petitioner and the Facebook account QH seen in

Deputy Davoli’s April 14, 2013 photo.           (Cv. Doc. #1-1, p. 2.)

Additionally,    petitioner      asserts   that      “someone    with    law

enforcement destroyed the Excel File, MS Word Doc, and all traces

of the “WhoIs” program.”         (Cv. Doc. #1-1, p. 12.)         Petitioner

asserts that his attorneys failed to pursue the various computer-

related aspects of the case, to petitioner’s detriment.

     As the government correctly states, petitioner essentially

asserts “due-process violations arising from law enforcement’s

purported    manipulation   or    fabrication   of    evidence   to     frame

Handlon.”     (Cv. Doc. #25, p. 11.)        The evidence establishes

petitioner has not satisfied his burden of establishing either a

due process violation or ineffective assistance of counsel in their

handling of the various components of the alleged conspiracy.

     Despite petitioner’s speculation, the record establishes no

conspiracy at any point during the investigation or prosecution,

and his speculation as to the existence of such a conspiracy is

insufficient to carry his burden.      The trial testimony established



                                  - 26 -
that the case began when M.S. asked her friend B.T. to go on her

email to get her Facebook password.           Using M.S.’s laptop computer,

B.T. found M.S.’s password for Gmail.              When B.T. scrolled down,

she saw emails from M.S.’s uncle to M.S. which were inappropriate.

(Cr.   Doc.     #116,    p.   25.)   On   cross-examination,       counsel    for

petitioner asked B.T. if she was sure that these emails (Exhibit

6) were emails and not Facebook postings.                 (Id., p. 33.)      B.T.

confirmed that “Yes. They are e-mails.”             (Id.)

       Government’s Exhibit 6 is a picture of the emails on B.T.’s

laptop.    (Cr. Doc. #116, pp. 26-27.)             B.T. identified the first

email with “QH” in the top corner as being from petitioner Quinton

Handlon because she had seen petitioner’s full email address at

the top of the email.          (Id., pp. 27-28.)         On cross-examination,

counsel for petitioner asked B.T. if she concluded that petitioner

was the author of the emails in Exhibit 6 because they came from

the    Zorrii    email    address,   which     B.T.   knew    to   belonged    to

petitioner.      B.T. responded “Yes.”        (Id., pp. 33-34.)

       B.T. later informed her mother about the emails, and her

mother    called   the    police.     None    of   the    responding   officers

testified at petitioner’s trial, and there are no facts which

support a spontaneous conspiracy between those officers and the

persons reporting the crime.          Agent Christopher Tissot with the

FBI’s Child Exploitation Task Force summarized the basis for

believing the emails had been authored by petitioner:



                                     - 27 -
           Well, we have the victim saying -- telling us
           she did --that he did. We were able to show he
           uses e-mail account by subpoenaing his -- the
           IP address from the e-mail account from when
           he sent e-mail to the undercover agent. We had
           the screen shot, which was found on his
           external drive, which has his picture, the
           Zorrii e-mail tab opened up at the top of the
           page   with  four   or   five  unread   e-mail
           addresses, so the totality would show that,
           yes, he was the author of it.

(Cr. Doc. #117, p. 216.)

      Counsel   for   petitioner     extensively     questioned     forensic

examiner Margaret Fox regarding the forensic examinations of the

devices seized from petitioner’s residence.          No evidence supports

any of the device-related shortcomings petitioner now suggests.

The   testimony   established      no   conspiracy,     and   the    record

establishes that neither of petitioner’s trial attorneys were

involved in either the conspiracy or a cover-up.              Rather, the

record establishes that defense counsel proceeded as best they

could with the compelling evidence in the case, and never waivered

from their defense of petitioner.           Petitioner has failed to show

either deficient performance or prejudice resulting from any of

his conspiracy-related claims.

            (2)   Post-Trial Computer Hard Drives

      Petitioner argues that his counsel did not investigate his

theory that two hard drives government agents discovered after

trial contained evidence that he had been the victim of hacking.

The record supports the contrary finding.



                                   - 28 -
        Subsequent to trial and before sentencing, the government

notified    petitioner’s     counsel    that   they   had   discovered   two

additional functional hard drives in petitioner’s computer.              The

United States filed the Government’s Notice of Mistake of Fact At

Trial and Motion to Toll Time for filing Post-Trial Motions (Cr.

Doc. #93.)     In the Notice, the government indicated that there

were three hard drives in the desktop, and two of the three had

not been inspected by Ms. Fox.         A forensic examination of the new

evidence showed that

            all child pornography images of the victim,
            previously located on external media devices
            seized from the defendant’s possession, were
            also discovered in thumbnail form on the two
            newly discovered hard drives. In addition,
            evidence on the newly discovered hard drives
            revealed that a child pornography video of the
            victim, located prior to trial on an external
            hard drive (and used as evidence in trial),
            had been viewed numerous times on the
            Defendant’s computer. Lastly, wiping software
            titled "Eraser" was located on one of the
            newly discovered hard drives.

(Cr. Doc. #97, p. 2.)

        Petitioner’s trial counsel retained a forensic expert to

review the new evidence and help determine how to proceed.               Id.

In January 2015, two months after the government had provided the

new discovery, petitioner’s trial counsel announced that they

would be ready to proceed to sentencing within 90 days. (Cr. Doc.

#100.)    Trial counsel then filed a motion to withdraw in February

2015.     (Cr. Doc. #102.)    On February 23, 2015, trial counsel was



                                  - 29 -
permitted to withdraw, and Allen Kaufman was substituted as counsel

of record.      (Cr. Docs. ##104, 105.)         From November 2014 to

February 2015, trial counsel filed no motions challenging the

conviction based on the new hard-drive evidence.        Petitioner’s new

counsel likewise did not raise the new hard-drive evidence at

sentencing or on appeal.       At the sentencing hearing new counsel

stated he would not be filing a post-trial motion for new trial

for reasons he explained to petitioner, which were within the scope

of attorney/client privilege. (Cr. Doc. #144, pp. 3-4.)

       The record demonstrates that petitioner’s counsel did in fact

investigate the two hard drives, and nothing indicates that the

new discovery contained any exculpatory evidence.             Indeed, the

description     of     the   newly-found     evidence   was    completely

inculpatory.    The decision not to file any post-trial motion about

the matter is not ineffective assistance because petitioner has

not shown that the failure to do so was unreasonable or that he

suffered any prejudice.

              (3)    Alibi As To One Email

       Petitioner asserts that his counsel refused to investigate

the “iron clad alibi” for the email of February 14, 2013 at 7:20

p.m.    (Cv. Doc. #1-1, pp. 2, 10.)        As noted above, this was one

of many emails, and counsel was not deficient for failing to pursue

the avenue petitioner now suggests.        In light of the overwhelming

evidence, evidence challenging the authenticity of this one email



                                  - 30 -
would not have impacted the verdicts.         Additionally,     petitioner

cannot show prejudice even if counsel could have attacked this

email.

             (4)   Damage to Evidence In Transit to Tampa

     Petitioner argues that counsel failed to look into the claim

of damage during transport to the Tampa Office of the FBI. The

trial    record    establishes   that   the   damage   was    established,

petitioner’s attorney was well-aware of the damage in transport,

and used it to petitioner’s advantage.

     During opening statements, counsel for petitioner stated:

           Indeed, ladies and gentlemen, the hard drive
           from the desktop was so damaged that no data
           could be recovered from the desktop hard
           drive.

           And so the evidence will be that there is no
           way to tell whether any of the deleted images
           found on the external storage devices were
           actually ever viewed at all.

(Cr. Doc. #116, p. 17.)      Special Agent Patrick Sanford, the lead

agent in Tallahassee, Florida, testified that a computer tower

seized from petitioner’s residence on May 8, 2013 was damaged

before it could be forensically analyzed.

           The computer examiner apparently took it
           downstairs to the . . . the table to be logged
           into evidence. We were out of the --
           apparently, we were out of the antistatic
           bags, so he put it into a box . . . for it to
           be repackaged later before being shipped. Once
           he put it into the box, somebody mistakenly
           went ahead and taped it up with evidence tape,
           thinking it was ready to go.



                                  - 31 -
(Cr. Doc. #116, p. 146.)          As a result, it was assumed that it was

ready   to    be   shipped   to    Tampa.        (Id.,   p.    147.)     On   cross

examination, Special Agent Sanford testified that he was informed

the computer tower arrived in Tampa damaged to the point it could

not be forensically analyzed.            (Id., pp. 148-49.)         The hard drive

inside the computer tower was sent to an FBI laboratory to attempt

a repair, twice, but the FBI computer laboratory was unable to

repair it.         (Id., pp. 190, 214.)            Margaret Fox, a computer

forensic     examiner     with    the   Federal    Bureau     of    Investigation,

testified that the desktop computer was found to have been damaged

when the shipping box was opened in Tampa.                    (Cr. Doc. #116, p.

190.)   Defense counsel cross examined Ms. Fox at length about the

damage.      (Cr. Doc. #117, pp. 83-96.)

     During     closing    arguments,      counsel   for      petitioner   argued,

without any evidentiary basis:            “Our position is that the data and

the information from the desktop computer would have completely

exonerated Mr. Handlon.”          (Cr. Doc. #118, p. 83.)

     There was no basis to challenge the government’s testimony

that the computer was damaged in-transit and the photographs of

the damage taken by Ms. Fox.              There is no suggestion that the

damage was done intentionally, or that anything on the computer

would have been beneficial to the petitioner.                      Defense counsel

used the lack of access to the contents of this computer as




                                        - 32 -
evidence of petitioner’s innocence.       Counsel proceeded reasonably,

and petitioner has suffered no prejudice.

            (5)   Prosecutorial Vindictiveness

     Petitioner argues that he was subjected to prosecutorial

vindictiveness    when   the   government    obtained   a   Superseding

Indictment after he refused to plead guilty, and his attorneys

failed to pursue this issue.     Petitioner asserts that he was shown

a video at a pre-trial meeting between the government, himself,

and his defense team, after which his attorney told him it was not

too late to take a plea.       Petitioner told his attorney he would

never take a plea to a crime he did not commit, and that he was

not the male seen on the video shown by the government because the

male organ of that person was much too small to be petitioner.

(Cv. Doc. #1-1, p. 4, 14.)

     Soon thereafter, a Superseding Indictment (Cr. Doc. #60) was

filed.   Count Two of the original Indictment (knowingly receiving

child pornography in violation of 18 U.S.C. § 2252(a)(2) and

(b)(1), which carries a 20-year maximum sentence) was dropped.

Added was a count of knowingly persuading, inducing, enticing, and

coercing M.S. to engage in sexual activity for which defendant

could be charged with a criminal offense under Florida Statutes in

violation of 18 U.S.C. § 2422(b), which carries a potential life

sentence.




                                 - 33 -
     Petitioner asserts that the Superseding Indictment dropped

the charge so the government could withhold the email which is the

subject of his Brady claim.   Petitioner alleges that “by dropping

this charge I was denied my right to due process, so I could not

raise the question w[h]ere are the 2 missing emails with the

illegal child porn photo[s] and what was the wrong email address.”

(Cv. Doc. #1-1, pp. 4-5.)     Additionally, petitioner asserts the

new charge could and should have been brought in the original

Indictment, and it increased the maximum penalty from 40 years to

life as punishment for going to trial.   (Id.)

     There may be certain circumstances in which a defense of

vindictive prosecution may prevail.      As the Eleventh Circuit

recently summarized:

          A prosecutor may seek a superseding indictment
          at any time prior to a trial on the merits,
          ... so long as the purpose is not to harass
          the defendant.” United States v. Barner, 441
          F.3d 1310, 1315 (11th Cir. 2006) (citation
          omitted). As a general rule, if a prosecutor
          has probable cause to believe that a defendant
          committed a crime, “the courts have no
          authority to interfere with a prosecutor's
          decision to prosecute.” Id. A superseding
          indictment adding new charges that increases
          the potential penalty “would violate due
          process if the prosecutor obtained the new
          charges out of vindictiveness.” Id. In this
          context, vindictiveness “means the desire to
          punish a person for exercising his rights.”
          Id. We have explained that a “prosecutor's
          charging decision does not impose an improper
          ‘penalty’ on a defendant unless it results
          from the defendant's exercise of a protected
          legal right, as opposed to the prosecutor's



                               - 34 -
normal assessment of the social interests to
be vindicated by the prosecution.” United
States v. Taylor, 749 F.2d 1511, 1514 (11th
Cir. 1985) (per curiam).

                    . . .

The Supreme Court has recognized that the
addition of charges while preparing for trial
generally does not give rise to a presumption
of vindictiveness because, “[i]n the course of
preparing a case for trial, the prosecutor may
uncover additional information that suggests
a basis for further prosecution.” United
States v. Goodwin, 457 U.S. 368, 381, 102 S.
Ct. 2485, 73 L. Ed. 2d 74 (1982). In these
circumstances, where the charges were added
pre-trial, a defendant must prove actual
vindictiveness by showing “objectively that
the   prosecutor's   charging   decision   was
motivated by a desire to punish him for doing
something that the law plainly allowed him to
do.” Id. at 384, 102 S. Ct. 2485.

                    . . .

Davis argues that the new charges were added
to punish him for not cooperating and that he
had a protected right not to cooperate. Davis
cites no authority suggesting that the
government   cannot    use   the   threat   of
prosecution to encourage cooperation, and
courts that have considered this issue have
concluded otherwise. See United States v.
Williams, 47 F.3d 658, 662 (4th Cir. 1995) (“A
prosecutor's threat to bring a more severe
indictment if the defendant refuses to
cooperate does not amount to vindictiveness as
long as the defendant, should he refuse to
cooperate, is not treated worse than he would
have been if no plea bargain had been
offered.”); United States v. Long, 823 F.2d
1209, 1211 (7th Cir. 1987) (noting that the
government may penalize a refusal to cooperate
and that “it is difficult to see how the mere
allegation that Long was disadvantaged by
refusing to cooperate could, without more,
suffice to show ‘vindictiveness'”); United


                   - 35 -
            States v. Boss, 652 F.2d 36, 38 (10th Cir.
            1981) (“When the party refuses to cooperate,
            prosecution, based upon probable cause to
            believe the defendant committed the crime
            charged, does not present [a] likelihood of
            vindictiveness”).

United States v. Davis, 854 F.3d 1276, 1291–92 (11th Cir. 2017).

      Here, petitioner has not satisfied his substantial burden.

The   Amended    Notice   of   Intent   to    Introduce     Evidence    as   Child

Molestation Under Fed. R. Evid. 414(a), Res Gestae or in the

Alternative Under Fed. R. Evid. 404(b) (Doc. #57) was filed just

before the Superseding Indictment was returned indicating that

testimonial evidence would be introduced from witness Matthew

Handlon   that    petitioner    touched      minor   B.T.   and   minor      C.L.’s

genitals, and that petitioner engaged in sexually explicit conduct

with M.S. on many occasions.       The Indictment was superseded to add

knowingly persuading, inducing, enticing, and coercing M.S. to

engage in sexual activity in violation of 18 U.S.C. § 2422(b).

The prosecutor is not vindictive when bargaining or threatening to

bring   additional    charges    if     warranted    and    supported     by    the

evidence.    The evidence of molestation was objectively available

to the prosecutor, and petitioner was not subjected to vindictive

prosecution.




                                   - 36 -
            (6)   Size of Penis as Defense

     Petitioner argues that counsel refused to look at the photo

of him with ex-girlfriend Paula Wright showing his clearly larger

penis compared to the one in a video.        (Cv. Doc. #1-1, p. 14.)

This failure to consider and present testimony about penis size

was, according to petitioner, ineffective assistance of counsel.

     It is clear that counsel was not ineffective in failing to

argue, or to present the evidence suggested by petitioner, that

petitioner was not the person involved in any of the offenses

because of the size of his penis.       The evidence was overwhelming

that petitioner was the person involved in the charged offense,

including the testimony of M.S. and the numerous items discovered

on petitioner’s devices.

     (4)   Ground Four:   Brady Violation

     Petitioner argues that the FBI fabricated, altered, and/or

withheld email communications with an unidentified third party;

exculpatory email attachments were withheld by the government; and

that the government violated petitioner’s Fourth Amendment rights

by targeting him without reason.    Petitioner filed two Motions to

Amend/add to Doc. # 1 Ground 4 Brady Claim (Cv. Docs. ## 39-40)

because he could not obtain copies of the FBI sting emails to show

that the contact name on the Gmail was changed.        These motions

will be granted to the extent that the argument relates back to

the original filing.



                               - 37 -
       Petitioner    asserts      a     Brady 2 violation,     arguing    that    the

November    27,    2012,    emails       demonstrate   there    must     have    been

additional emails with attachments that were not turned over to

the defense. Petitioner argues that there are at least two emails

that were withheld by the government that would have shown that he

was innocent and not the author of the other emails.                     (Cv. Doc.

#1-1, 4.)

       During     trial,    the       government    presented     evidence       that

petitioner had sent an email dated November 27, 2012, which M.S.

read: “Ok picture came through but really just a breast shoot? I

was hopen for a little toy in the kitty action? Any chance raven

will be sending something tonight for me to jerk off to?” Gov’t

Ex. 7. M.S. replied, “Sheeeettt . . . I must’ve sent the to your

wrong email. Hold on.”           (Cr. Doc. #116, p. 64; Gov’t Ex. 7.)             The

officers,    however,      did    not    discover   any   corresponding      emails

containing child pornography in M.S.’s recovered emails.

       Petitioner asserts that he became aware of the existence of

these hidden emails when he received a Bureau of Prisons memorandum

stating that the offense of his conviction “involved the extensive

use of cell phones to communicate as well as photograph and

transmit the illicit images through electronic mail.” (Cv. Doc. 1-

1, p. 11.) Petitioner contends that this BOP memorandum proves



2   Brady v. Maryland, 373 U.S. 83 (1963).


                                         - 38 -
that the government intentionally withheld email evidence.             (Id.,

pp. 4-5.)

     “To establish a Brady violation, the defendant must show that

(1) the government possessed favorable evidence to the defendant;

(2) the defendant does not possess the evidence and could not

obtain   the   evidence   with   any   reasonable   diligence;   (3)     the

prosecution suppressed the favorable evidence; and (4) had the

evidence been disclosed to the defendant, there is a reasonable

probability that the outcome would have been different.” United

States v. Vallejo, 297 F.3d 1154, 1164 (11th Cir. 2002); see also

United States v. Man, 891 F.3d 1253, 1276 (11th Cir. 2018).              The

burden to show a Brady violation lies with the defendant, not the

government. Vallejo, 297 F.3d at 1164.        “A reasonable probability

of a different result is one in which the suppressed evidence

undermines confidence in the outcome of the trial.” Rimmer v.

Sec'y, Fla. Dep't of Corr., 876 F.3d 1039, 1054 (11th Cir. 2017)

(citation   and   internal   quotation     marks   omitted).   “[W]e    must

consider the totality of the circumstances” and “evaluate the

withheld evidence in the context of the entire record” to determine

whether the result would have been different. Id. (alteration

adopted) (citations and internal quotation marks omitted).               See

also United States v. Elbeblawy, 899 F.3d 925, 936 (11th Cir.

2018).




                                  - 39 -
     Petitioner’s Brady claim is without merit.                      There is no

evidence that the government ever had additional email attachments

which were not disclosed to the defense.                The officers did not

find such emails, and M.S. testified at trial that she had taken

pictures on petitioner’s cell phone and emailed them to petitioner,

but deleted them after sending.          (Cr. Doc. #116, pp. 60-61.)              The

Bureau of Prisons memorandum summarizing other documents provides

no support for the claimed Brady violation.                  Petitioner has not

shown     the     government     suppressed    anything.        In       any   event,

petitioner       has    failed   to   show    that   there    is     a    reasonable

probability that the outcome of his case would have been different.

The items petitioner alleges were suppressed, after all, were more

child pornography attributed to him.            Accordingly, Ground Four is

denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.         Petitioner’s Motion Under 28 U.S.C. Section 2255 to

                Vacate, Set Aside or Correct Sentence by a Person in

                Federal Custody (Cv. Doc. #1; Cr. Doc. #149) is DENIED.

     2.         The Clerk of the Court shall enter judgment accordingly

                and close the civil file.      The Clerk is further directed

                to place a copy of the civil Judgment in the criminal

                file.




                                      - 40 -
     3.    Petitioner’s Motion for a New Trial Under Rule 33 (Cr.

           Doc. #163; Cv. Doc. #28) and Motion to Request an

           Evidence Hearing (Cr. Doc. #166; Cv. Doc. #33) are DENIED

           for the same reasons stated above with regard to the

           Gmail contact name.

     4.    Petitioner’s Motion to Compel (Cr. Doc. #165; Cv. Doc.

           #31) information on Google, Inc.’s Gmail feature to read

           Facebook text messages is DENIED.

     5.    Petitioner’s Motions to Amend/add to Doc. # 1 Ground 4

           Brady Claim (Cv. Docs. ## 39-40) are GRANTED to the

           extent that the arguments in the motions were considered

           above.

     IT IS FURTHER ORDERED:

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.       A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.    28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).       “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       To make such a

showing,   Petitioner   “must   demonstrate   that   reasonable   jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve



                                 - 41 -
encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).   Petitioner has not made the

requisite showing in these circumstances.

     Finally, because Petitioner is not entitled to a certificate

of appealability, he is not entitled to appeal in forma pauperis.

     DONE and ORDERED at Fort Myers, Florida, this 2nd day of May,

2019.




Copies:
Petitioner
AUSA




                             - 42 -
